                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Donna M. DeClercq, individually
and as Personal Representative of
the Estate of Charles W. Powers, Case No. 17-cv-10811
Deceased,
                                  Judith E. Levy
                     Plaintiff,   United States District Judge

v.                                      Mag. Judge David R. Grand

Exelis   Inc.,    Exelis     Benefits
Administration Committee, Harris
Corporation, The Exelis Salaried
Retirement     Plan,    (f/k/a   ITT
Salaried Retirement Plan), and
Harris    Corporation      Employee
Benefits Committee,

                     Defendants.
________________________________/

       OPINION AND ORDER GRANTING DEFENDANTS’
                 MOTION TO DISMISS [15]

     Before the Court is defendants’ motion to dismiss under Fed. R. Civ.

P. 12(b)(6). Plaintiff alleges that defendants breached their fiduciary duty

under 29 U.S.C. § 1132(a) (“Section 502(a)”) of the Employee Retirement

Income Security Act (“ERISA”). Defendants argue that plaintiff is barred
from bringing a breach of fiduciary duty claim under ERISA. For the

reasons set forth below, defendants’ motion is granted.

      I.     Background

      Plaintiff Donna M. DeClercq’s deceased husband, Charles Powers,

was an employee of ITT Corporation since 1983. (Dkt. 12.) ITT

Corporation and its various stakeholders decided to offer an employee

benefit plan (“the Plan”).1

      A.     The Plan’s Post-Retirement Spouse’s Annuity Options

      Under the Plan’s default spouse’s annuity structure, after

retirement, Mr. Powers would receive 90% of his benefits under the Plan,

and after his death, plaintiff, as his surviving spouse, would receive 50%

of his benefits for the remainder of her life (the “90/50 Default Spouse’s

Annuity”). (Dkt. 12-2 at 49.) He also could elect to change the ratio to

80/80 (the “80/80 Spouse’s Annuity Option”) which would have provided




      1 In 2011, defendant Exelis, Inc. (“Exelis”) succeeded ITT Corporation. (Dkt. 12
at 6.) Defendant Exelis Benefits Administrative Committee became the Plan’s
fiduciary and renamed the Plan the Exelis Salaried Retirement Plan in 2011. (Dkt.
12 at 6.) Exelis is wholly owned by defendant Harris Corporation, and in 2015,
defendant Harris Corporation Employee Benefits Committee became the
administrator of the Plan. (Dkt. 12 at 6.) Harris renamed the Plan the Harris
Corporation Salaried Retirement Plan in 2017. (Id.)
                                          2
plaintiff with greater post-death benefits than the default option. (Id. at

50.)

       The Plan outlines the requirements for a participant who wishes to

convert their automatic 90/50 Default Spouse’s Annuity into the 80/80

Spouse’s Annuity Option. (Id.) It specifies that any such election must be

completed on a Plan-approved form and within a time frame specified in

the Plan. (Dkt. 12-2 at 53.)

       Further, the Plan gives the administrator authority to require

additional information from a participant to establish his or her rights

and benefits. (Id. at 73.) These subsections, as well as those providing

discretionary authority to defendants to administer the Plan (id. at 93),

are significant in this case.

  A. Mr. Powers’ Divorce and Subsequent Marriage

       When Mr. Powers began working for ITT and became a member of

the Plan, he was married to Deborah Powers. (Dkt. 12 at 9.) On May 23,

1995, the Powers’ marriage ended with a divorce judgment entered by

the St. Clair County, Michigan court. (Id.) The divorce judgment stated

that Deborah Powers would be awarded an interest in Mr. Powers’ plan

benefits pursuant to a Qualified Domestic Relations Order (“QDRO”)


                                    3
containing specific terms set forth in the divorce judgment, including that

Deborah Powers would receive a portion of the surviving spouse annuity

benefit. (Dkt. 12-5 at 5–6.) It is undisputed that the QDRO did not

actually exist, nor was it even drafted or submitted to a court, ITT, Exelis,

or any Plan administrators before August 2015. (Id.) Plaintiff also alleges

Mr. Powers either did not know or did not understand until much later

in the process, as late as July 2015, that he was required to have a QDRO

in place under the terms of his divorce judgment and before his

retirement benefits could be finalized. (Id.)

     Mr. Powers and plaintiff married in 1997. (Id.)

  B. Mr. Powers’ Attempt to Retire and Elect the 80/80 Spouse’s
    Annuity Option

     Plaintiff alleges that as early as 2014, Mr. Powers expressed an

intent to retire, set his Annuity Starting Date on June 1, 2015, and

elected the 80/80 Spouse’s Annuity Option. (Dkt. 12 at 10–11.) Plaintiff

also claims that Mr. Powers relied on the Summary Plan Description

(“SPD”) for the procedure required to elect retirement benefits. (Id.) The

SPD provided that first, participants were to log into BenefitsWeb to

request estimates of benefits at an anticipated retirement date. (Dkt. 12-

3 at 62.) Then, they were to request a “Kit,” which is the Benefits
                                     4
Administration Committee-approved form for commencing benefits

required under the Plan. (Id.)

      The timing in the SPD is specific: “[t]he Benefit Commencement Kit

should be requested at least 30 days prior to your Annuity Starting Date,

but no more than 90 days prior to your Annuity Starting Date.” (Id.)

Under     this   framework,      with    Mr.    Powers’     desired    retirement

date/Annuity Starting Date commencing on June 1, 2015, he needed to

request his Kit after March 3, 2015, but no later than May 2, 2015. As

set forth in further detail below, Mr. Powers never completed this step in

accordance with the Plan’s requirements.

      Mr. Powers formally requested the Kit on March 14, 2015. (Dkt. 12-

7.) Defendants did not send him the Kit. Instead, on March 24, 2015, the

Exelis Benefits Center sent Mr. Powers a letter stating that it was

“[a]ttempting to reach” him, and had been “unable to reach” him at that

time. The letter requested that Mr. Powers call the Exelis Benefits

Center “[a]t your earliest convenience.” (Dkt. 12-8.) His2 handwritten

notes on the letter state, in relevant part “Copy of QDRO” and “Copy of




      2  The Court presumes this is Mr. Powers’ handwriting, as it is construing the
facts in the light most favorable to plaintiff at this stage in the litigation.
                                         5
Divorce.” (Id.) Defendants required Mr. Powers to submit an acceptable

QDRO required by his divorce judgment before they would provide him

with a Kit.

      On April 10, 2015, Mr. Powers faxed Exelis Benefits Center a copy

of his 1995 divorce judgment. (Dkt. 12–9 at 1.) His fax cover sheet states:

              This fax contains a copy of my divorce judgment
              with information on the QDRO terms. Also
              included is a copy of a letter from ITT Corporation
              with my accrued vested pension benefit
              information as of the time of the divorce
              settlement. I believe this is all of the information
              you requested to perform your calculation as we
              discussed in our telephone conversation on
              Monday April 5, 2015. Please let me know if you
              need anything more and I look forward to hearing
              back from you soon.

(Dkt. 12-9 at 1.)3

      Plaintiff provided the Court with handwritten notes that indicate

Mr. Powers spoke with defendants’ representatives on May 5, 2015, and



      3 Plaintiff alleges that defendants did not know that Mr. Powers’ divorce
judgment even required a QDRO until defendants received a copy of it for the first
time in April 2015. Thus, plaintiff argues that imposing a QDRO requirement before
defendants had actual knowledge that a QDRO was required is arbitrary and
capricious, which is addressed below. April 2015 was still within the window of time
allowable under the Plan for requesting a Kit and making elections before his desired
Annuity Starting Date, however, so this does not impact the outcome of the case.
                                         6
again on May 28, 2015. (Dkt. 12-7 at 2.) Despite this, defendants did not

send Mr. Powers the Kit, and were still waiting to receive his QDRO. On

June    2,   2015,   Mr.   Powers   spoke   to   another   of   defendants’

representatives, who had been retained by defendants to review proposed

QDROs. (Dkt. 12 at 15.) The representative told Mr. Powers that he

needed to “provide a domestic relations order.” (Id.)

       The same day, Mr. Powers received an email from defendants’

QDRO General Mailbox stating, “I have attached the procedures for a

domestic relations order for the EXELIS salaried investment and savings

plan and salaried retirement plan.” (Dkt. 12-10 at 1.) The document

attached to that email is a two-and-a-half page procedure for handling

QDROs under the Plan. (Id.) The QDRO procedures document also states

that an administrative hold is “placed on the Participant’s applicable

Plan benefits,” and distribution of benefits “shall be restricted” during

the hold period while awaiting a QDRO. (Dkt. 12-10 at 3.)

       Mr. Powers’ handwritten notes indicate that on June 17, 2015, a

representative referred Mr. Powers to its outside QDRO consultant. (Dkt.

12-7 at 2.) Plaintiff alleges that this conversation was the first time Mr.

Powers clearly understood that his 1995 divorce judgment that he faxed


                                    7
to defendants in April 2015 did not satisfy defendants’ QDRO

requirement. (Dkt. 12 at 15.)

     Mr. Powers retained an attorney to assist with setting up the

QDRO on July 6, 2015. (Id.) Defendants still had not mailed Mr. Powers

the Kit, so he had not yet triggered his Annuity Start Date, nor had he

made the election for the 80/80 Spouse’s Annuity Option.

  C. Mr. Powers’ Death

     A month later, in August 2015, Mr. Powers was hospitalized with a

life-threatening disease. (Dkt. 12 at 16.) On August 4, 2015, while he was

in the hospital, Xerox mailed Mr. Powers a letter stating that it had been

retained by defendants to serve as its administrative QDRO consultant.

(Dkt. 12-11.) The letter appears to be the first written document

informing Mr. Powers that the 1995 divorce judgment “does not meet the

requirements of a QDRO under the Internal Revenue Code Section 414(p)

and ERISA Section 206(d)(3).” (Id.) The letter also stated:

           The plan cannot recognize your ex-spouse’s
           interest in the plan, nor can the plan commence
           payments from the plan, until an order that meets
           the requirements of a QDRO is received… an
           administrative hold has been placed on the
           participant’s    benefit(s)    which     prevents
           distribution from the plan until this matter is

                                    8
             resolved… We strongly suggest that you submit a
             draft order to us for pre-approval prior to
             submitting it to the court.

(Id.)

        On August 6, 2015, Mr. Powers’ attorney drafted a proposed QDRO

and Mr. Powers signed it on August 9, 2015. (Dkt. 12 at 16.) It does not

appear that Mr. Powers’ attorney submitted the proposed QDRO to Xerox

or defendants for pre-approval, as Xerox had suggested was required in

its August 4, 2015 letter. Mr. Powers died on August 18, 2015.

   D. Communications After Mr. Power’s Death

        On October 22, 2015, the proposed QDRO was entered by the St.

Clair County, Michigan court. (Dkt. 12 at 17.) On November 4, 2015,

plaintiff spoke with one of defendants’ beneficiary support specialists,

who informed her that Mr. Powers’ original benefits claim that he

initiated via BenefitsWeb in March 2015 was rejected due to the lack of

a QDRO. (Dkt. 12 at 17.) Therefore, Mr. Powers never officially retired,

and his Annuity Start Date had never been triggered under the terms of

the Plan. (Id.) If Mr. Powers wanted to retire, he would have to start the

process over (id.), which was now impossible because Mr. Powers had




                                    9
died nearly three months earlier. Thus, the only spousal benefit available

to plaintiff became Mr. Powers’ pre-retirement survivor’s annuity. (Id.)

      On February 22, 2016—four months after the proposed QDRO was

entered by the St. Clair County court, Xerox mailed plaintiff’s attorney a

letter stating that Mr. Powers’ QDRO was deficient. (Dkt. 12-14.)

      Plaintiff believed that filing a claim for wrongful denial of benefits

with defendants would be futile because Mr. Powers never received the

Kit to initiate his Annuity Starting Date, and he could not do so now that

he was deceased. (Dkt. 12-16 at 2.) She filed suit for breach of fiduciary

duty under ERISA on March 14, 2017. (Dkt. 1.)4, 5




      4 The Court entered a stipulated order staying the case, and requiring plaintiff
to exhaust the Plan’s internal claims process. (Dkt. 7.) The internal claims process
required plaintiff to participate in a process that she does not admit or believe
addresses the remedy she seeks in this case. (Dkt. 12-16 at 2.) Despite this, plaintiff
participated, and defendants made a final denial determination on her claim on
March 22, 2018. (Dkt. 12-19.)

      5  On March 5, 2018, Conduent (previously known as Xerox) sent a letter to
plaintiff’s attorney informing him that an amended QDRO had not been received.
(Dkt. 12-15 at 1.) The letter notified plaintiff’s attorney that if an amended order was
not received within sixty days of the March 5, 2018 letter, the administrative hold on
payment of survivor benefits would be removed, and the entire pre-retirement
survivor benefit payable with respect to Mr. Powers’ plan would be made to plaintiff.
(Id.) It appears the March 5, 2018 letter relates only to the level of benefits that
plaintiff is eligible to receive as a surviving spouse of a non–retired employee.
                                          10
     II.   Legal Standard

     When deciding a motion to dismiss under Rule 12(b)(6), the Court

must “construe the complaint in the light most favorable to the plaintiff

and accept all allegations as true.” Keys v. Humana, Inc., 684 F.3d 605,

608 (6th Cir. 2012). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A plausible claim need not contain “detailed factual allegations,”

but it must contain more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

     III. Applicable Law

     Plaintiff seeks the following relief in this case. First, she seeks the

monetary difference in survivor benefits that she would have received if

Mr. Powers had validly elected the 80/80 Spouse’s Annuity Option before

he died. She argues that defendants breached their fiduciary duty under

ERISA, which entitles plaintiff to relief. Second, she seeks reformation of

the Plan. Finally, she argues that defendants acted arbitrarily and




                                     11
capriciously under the Plan, and their decision to deny 80/80 Spouse’s

Annuity Option benefits should be reversed.

     Plaintiff brought this case exclusively as a breach of fiduciary duty

claim under ERISA § 502(a)(3). Under controlling Supreme Court law, a

§ 502(a)(3) claim is authorized only where § 502’s other subsections do

not provide a remedy. See Varity v. Howe, 516 U.S. 489, 515 (1996)

(interpreting § 502(a)(3)’s provision for “appropriate” equitable relief to

mean that “where Congress elsewhere provided adequate relief for a

beneficiary’s injury, there will likely be no need for further equitable

relief, in which case such relief normally would not be ‘appropriate.’”)

     Section 502(a) states:

           A civil action may be brought…
           (1) by a participant or beneficiary… (B) to recover
           benefits due to him under the terms of his plan, to
           enforce his rights under the terms of the plan, or
           to clarify his rights to future benefits under the
           terms of the plan, or . . .
           (3) by a participant, beneficiary, or fiduciary (A) to
           enjoin any act or practice which violates any
           provision of this subchapter or the terms of the
           plan, or (B) to obtain other appropriate equitable
           relief (i) to redress such violations or (ii) to enforce
           any provisions of this subchapter or the terms of
           the plan.

                                     12
29 U.S.C. § 1132(a) (emphasis added.)

     There are circumstances where a plaintiff can bring a claim under

both § 502(a)(1)(B) and § 502(a)(3), see Wilkins v. Baptist Healthcare

System, Inc., 150 F.3d 609, 615-16 (6th Cir. 1998); and see Hill v. Blue

Cross & Blue Shield of Mich., 409 F.3d 170, 718 (6th Cir. 2005), but that

is not what plaintiff attempts here. Even so, if a claim brought under §

503(a)(3) could be adequately addressed under § 502(a)(1)(B) as a denial

of benefits case (regardless of its merits), then the § 502(a)(3) claim must

be dismissed. Gore v. El Paso Energy Corp. Long Term Disability Plan,

477 F.3d 833, 841 (6th Cir. 2007). The Gore test requires evaluation of

the relief plaintiff seeks, and whether the remedies available under §

502(a)(1)(B) could apply. Id.

     There are three distinct remedies available under § 502(a)(1)(B):

“[1] to recover accrued benefits, [2] to obtain a declaratory judgment that

[a participant or beneficiary] is entitled to benefits under the provisions

of the plan contracts, and [3] to enjoin the plan administrator from

improperly refusing to pay benefits in the future.” Mass. Mut. Life Ins.

Co. v. Russell, 473 U.S. 134, 147 (1985). If the relief plaintiff seeks could




                                     13
be redressed under one of these § 501(a)(1)(B) remedies, her § 503(a)(3)

claim cannot proceed. Gore, 477 F.3d at 841.

        A. Monetary Difference in Benefit Amount

     Plaintiff seeks the following relief for the monetary difference in the

benefit amount:

           “surcharging” defendants for the amount of the benefits
            wrongfully denied;
           Disgorging defendants in the amount the plan was
            unjustly enriched for the wrongfully denied benefits;
           Disgorging the amount the defendants will be unjustly
            enriched in the future for the wrongfully denied
            benefits; and
           Granting other such equitable relief “as will restore the
            Plaintiff to the position she would occupy” if the 80/80
            Spouse’s Annuity Option had gone through.

     In essence, the relief plaintiff seeks is money damages in the

amount of the difference between what she receives currently under the

Plan and the 80/80 Spouse’s Annuity Option accrued from June 1, 2015

forward. This is the very type of relief that is cognizable under §

502(a)(1)(B)—the exact amount of money that is the difference between

the 80/80 Spouse’s Annuity Option and what she currently receives under

the Plan.


                                    14
     Even though plaintiff labels the money damages she seeks as a

“surcharge” and “disgorgement,” (both of which would otherwise be

permissible remedies under a valid § 502(a)(3) claim, see CIGNA Corp. v.

Amara, 563 U.S. 421 at 444 (2011) (“a fiduciary can be surcharged under

§502(a)(3) only upon a showing of actual harm—proved (under the

default rule for civil cases) by a preponderance of the evidence”)), the end

result is the same—plaintiff is seeking money damages in the amount of

the difference between the 80/80 Spouse’s Annuity Option she seeking

and the amount she is otherwise receiving.

     There is no indication in the first amended complaint, or otherwise

in plaintiff’s response to defendants’ motion to dismiss, that an order

awarding plaintiff the 80/80 Spouse’s Annuity Option damages amount

retroactive from June 1, 2015 would not adequately remedy her claims.

Thus, plaintiff’s claim for monetary relief is merely a “repackaged” claim

that would have been adequately remedied under § 502(a)(1)(B), and

must be dismissed as it is barred under ERISA.

        B. Reformation of the Plan

     Plaintiff also seeks reformation of the Plan under § 503(a)(3):

   “Reform[ing] the Plan’s procedures to eliminate any
    requirement that divorced participants who have not
                                    15
     submitted a domestic relations order submit a QDRO before
     applying for the benefits to which they are entitled;” and

   Estopping defendants from asserting that Mr. Powers’ death
    is a bar to awarding the 80/80 Spouse’s Annuity Option,
    retroactive to June 1, 2015.

(Dkt. 12 at 27.) “Reformation is the judicial reforming or re-writing of a

document, such as a contract, to make the document reflect the true

agreement of the parties.” Pearce v. Chrysler Group, LLC Pension Plan,

893 F.3d 339 (6th Cir. 2018).

     Even if she could bring these claims for relief under § 503(a)(1)(B),

however, they are not permissible here, as plaintiff has not alleged

mutual mistake or fraud. There are two situations where a contract may

be reformed: (1) where there is a ‘mutual mistake of both parties’; or (2)

where one party is mistaken and the other commits fraud or engages in

inequitable conduct.” Pearce, 893 F.3d at 347 (citing cases). Plaintiff does

not plead either situation. Therefore, plaintiff does not state a claim for

relief under this cause of action.

     Moreover, at the oral argument on this motion, counsel for plaintiff

acknowledged that reformation of just one portion of the Plan alone

would not provide plaintiff with the remedy she ultimately seeks—

namely, the dollar amount she would have received if Mr. Powers had
                                16
enrolled in the 80/80 Spouse’s Annuity Option in the manner required by

the Plan. Accordingly, defendants’ motion to dismiss is granted as to

plaintiff’s claims for reformation.

        C. Adherence to the Plan’s Election Terms is
           Rational in Light of the Plan’s Provisions

     Finally, plaintiff argues that defendants’ interpretation of the Plan

was arbitrary and capricious and should be reversed to award plaintiff

the 80/80 Spouse’s Annuity Option. (Dkt. 12.)

     As set forth above, the Plan vested defendants with considerable

discretion to administer and construe its terms. (See Dkt. 12-2 at 93.)

When a Plan administrator is vested with discretionary authority to

determine eligibility and construe its terms, a denial of benefits claim is

reviewed to determine if it is “arbitrary and capricious.” See Marks v.

Newcourt Credit Grp., Inc., 342 F.3d 444, 456 (6th Cir. 2003) (quoting

case). If the administrator’s decision is “rational in light of the plan’s

provisions” it must be upheld. Borda v. Hardy, Lewis, Pollard & Page,

P.C., 138 F. 3d 1062, 1066 (6th Cir. 1998) (quoting cases).

     As discussed above, Mr. Powers’ recorded access of BenefitsWeb,

his handwritten notes from phone calls with defendants and their

representatives, and his efforts to send defendants a copy of his divorce
                                      17
decree indicate that he intended to retire on June 1, 2015, and that he

also intended to elect the 80/80 Spouse’s Annuity Option. In the end,

however, he never submitted a valid QDRO or made an election on the

proper form, which were prerequisites to exercising his benefits options.

     This case is, in many respects, similar to Strang v. Ford Motor Co.

Gen. Ret. Plan, 693 F. App’x 400 (6th Cir. 2017). In Strang, the defendant

Ford began a new benefits system, and permitted employees to make

elections during a period assigned by a random process. Id. at 401. Ford

made it clear that no exceptions would be made to expedite or change an

election period to allow members to elect benefits before their assigned

period. Id. The plaintiff’s husband was diagnosed with terminal cancer

before his election period, so he sought to expedite his election period in

order to ensure his wife would receive maximum benefits under the new

plan after his death. Id. at 401–402. Ford refused to make an exception

to its random process for selecting the election period, so the plaintiff’s

husband wrote defendant letters indicating which benefit election he

sought. Id. at 402. The plaintiff’s husband died before his assigned

election period, and Ford denied the plaintiff’s benefits because her




                                    18
husband had not submitted a complete and valid election form during his

election period. Id.

     In Strang, then, the plaintiff sued, arguing that the letters her

husband wrote should be considered his benefits election, and arguing

that Ford’s denial of benefits was arbitrary and capricious, but the Sixth

Circuit disagreed. Id. at 404–05. The plan at issue clearly demarcated a

fixed period for a retiree to elect an option, and contemplated the form on

which elections must be made. Id. at 404. The plaintiff’s husband’s letter

was not the proper form, nor was it submitted during his election period,

thus denial was “rational in light of the plan’s provisions.” Id.

     Similarly here, the Plan vests the defendants with authority and

discretion to administer the Plan. (Dkt. 12-2 at 93.) It also provides that

defendants had authority to make benefits conditional on its members

submitting a duly executed and filed QDRO. (Id. at 73.) Finally, it

requires that benefit elections be made on the Plan-approved form. (Id.

at 53) It also specifies the timing under which such an election must be

made before a desired Annuity Starting Date. (Id.) Defendants were not

acting irrationally when they denied plaintiff benefits finding that Mr.




                                    19
Powers had not made a proper election in accordance with these terms.

(Dkts. 12-17 at 1; 12-19 at 1.)

      This case presents a very sad and unfortunate set of facts. Receiving

the 80/80 Spousal Annity Option would undoubtedly make a difference

to plaintiff. However, the Court cannot reverse defendants’ denial of

benefits where defendants followed the terms of the Plan in doing so. In

adhering to its own system, defendants’ actions were not arbitrary.

Defendants’ decision to deny benefits to plaintiff is rational in light of the

Plan’s provisions. Accordingly, defendants’ motion to dismiss under Rule

12(b)(6) is granted, as plaintiff has failed to state a claim that she is

entitled to relief under § 502(a)(3).

      IV.   Conclusion

      For the reasons set forth above, the Court GRANTS defendants’

motion to dismiss (Dkt. 15).

      IT IS SO ORDERED.

Dated: February 11, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge




                                        20
